Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 20180359621A1 to Singhal et al., in view of U.S. Patent Application Publication 20160065556A1 to Sasin et al.

As to claim 1, Singhal discloses a method of bootstrapping a non-native module in a device (at least Fig. 4-7), the method comprising:
 providing the device with a native module and a non-native module [LWM2M system as comprises devices that support (native) and do not support (non-native) LWM2M protocols: paragraphs 
contacting a bootstrap server associated with bootstrapping the native module [LWM2M (native) client device 16 contacts LWM2M server: paragraph 0038]; 
bootstrapping, via the bootstrap server, the native module [paragraph 0038]; 
registering the native module to an operational server [client registration: paragraph 0038]; 
establishing communication between the native module and the non-native module [LWM2M client 16 communicates with constrained (non-native) devices: paragraph 0093];  
 registering the non-native module with the operational server [registering constrained device with server: paragraph 0093]; and placing the non-native module in service as a common endpoint of the native module [client uses constrained device: paragraph 0093]
Singhal teaches the limitations of the claim but does not teach the native module bootstrapping using a pre-shared key (PSK) present in the native module; and providing a credential from the native module to the non-native module to register the non-native module.  
Sasin teaches booting and registration in a LWM2M system [paragraph 0009].  Thus, Sasin teaches a LWM2M system similar to that of Singhal [(including a device 10 include native module LWM2M client 22 (native module) and objects (non native module) see Fig. 2 and par. 22].  Sasin further teaches the native module (client 22) bootstrapping using a pre-shared key (PSK) present in the native module [paragraphs 0024 and 0047-0049].  Because Singhal teaches the native module registers the non-native module [paragraph 0093], and Sasin teaches registration comprises providing a credential from the native module and [paragraph 0029 and 0048], the combination of Singhal and Sasin teaches providing a credential from the native module to the non-native module to register the non-native module, substantially as claimed.

It would have been obvious to one of ordinary skill in the art to combine the teachings of the cited references because they are both directed to the problem of booting and registration in a LWM2M system.  Moreover, the booting credentials means taught by Sasin would improve the security of Singhal because it allowed only authenticated client devices to join the LWM2M system.

As to claim 2, Singhal discloses the bootstrap server is a lightweight machine-to-machine (LwM2M) bootstrap server [LwM2M server is used for bootstrapping: FIG. 1 & paragraph 0038]. 

As to claim 3, Singhal discloses the operational server is an LwM2M server [LwM2M server is used for registration: FIG. 1 & paragraph 0038]. 

As to claim 4, Singhal discloses establishing communication between the native module and the non-native module comprises activating a service in the non-native module to discover the native module [FIG. 6: step 103]. 

As to claim 5, Singhal discloses establishing communication between the native module and the non-native module comprises polling by the native module to discover the non-native module [discovery mode allows detection of connection through UDP port: paragraph 0071]. 

As to claim 6, Sasin discloses providing the credential from the native module to non-native module comprises: requesting the credential from the native module by the non-native module; and responding, by the non-native module, to a challenge presented by the native module, the challenge requiring input from a user [security key technology is used between devices in the system: paragraph 0024]. 

As to claim 7, Sasin discloses providing the credential from the native module to non-native module comprises: receiving the credential from the native module responsive to discovery of the non-native module by the native module [security key technology is used between devices in the system: paragraph 0024]. 

As to claim 8, Singhal discloses placing the non-native module in service as an extension of the native module comprises associating, at the operational server, the native module and the non-native module as a common endpoint [client uses constrained device: paragraph 0093]. 

As to claim 9, Singhal discloses providing, by the native module, an identification message to the operational server, the identification message corresponding to the non-native module [registering constrained device with server: paragraph 0093]. 

As to claim 10, Sasin discloses the identification message includes the credential from the native module and an identifier of the non-native module [paragraph 0048]. 

As to claim 11, Sasin discloses placing the non-native module into service comprises installing a key into the non-native module, the key associated with the operational server [security key technology is used between devices in the system: paragraph 0024]. 

As to claim 12, Singhal discloses a device for use in an Internet-of-Things (IoT) application, the device comprising: a native module including: an native operational function [module (native) that supports LWM2M protocols: paragraphs 0003-0004 & 0007]; a native communication sub-module coupled to the native operational function that communicates with at least one external server [LWM2M (native) client device contacts LWM2M server: paragraph 0038]; a sponsorship sub-module that determines a presence of a non-native module and supports bootstrapping the non-native module [LWM2M client communicate with constrained (non-native) devices for booting: paragraph 0093]; the non-native module including: an operational function [module (non-native) that does not support LWM2M protocols: paragraphs 0003-0004 & 0007]; communication sub-module that communicates with the at least one external server [non-native module communicates with server via native module: paragraph 0093]; and a bootstrap sub-module that communicates with the sponsorship sub-module, communicating to the at least one external server [registering constrained device with server: paragraph 0093]. Sasin further teaches the native module bootstrapping using a pre-shared key (PSK) present in the native module [paragraphs 0024 and 0047-0049].  Because Singhal teaches the native module registers the non-native module [paragraph 0093], and Sasin teaches registration comprises providing a credential from the native module [paragraph 0048], the combination of Singhal and Sasin teaches providing a credential from the native module to the non-native module to register the non-native module, substantially as claimed.  It would have been obvious to one of ordinary skill in the art to combine the cited references for the same reasons as for Claim 1 as discussed above.

As to claim 13, Singhal discloses a universally unique hardware identifier used by the bootstrap sub-module for communication with the at least one external server [uniform resource identifier: paragraph 0039]. 

As to claim 14, Singhal discloses the native operational function includes at least one of a sensor or an actuator [sensor: paragraphs 0002 & 0064]. 

As to claim 15, Singhal discloses the non-native module is coupled to at least one of a sensor or an actuator in the device [sensor: paragraphs 0002 & 0064]. 

As to claim 16, Singhal discloses a method of bootstrapping a non-native module in a lightweight machine-to-machine (LwM2M) device, the method comprising: providing the LwM2M device with a native module and a non-native module [LWM2M system comprises devices that support (native) and do not support (non-native) LWM2M protocols: paragraphs 0003-0004 & 0007]; contacting a bootstrap server associated with bootstrapping the native module using an LwM2M protocol [LWM2M (native) client device contacts LWM2M server: paragraph 0038]; bootstrapping, via the bootstrap server, the native module [paragraph 0038]; registering the native module to an LwM2M operational server [client registration: paragraph 0038]; establishing communication between the native module and the non-native module [LWM2M client communicate with constrained (non-native) devices: paragraph 0093]; registering the non-native module with the LwM2M operational server [registering constrained device with server: paragraph 0093]; and placing the non-native module in service in the LwM2M device as a common endpoint with the native module [client uses constrained device: paragraph 0093].  Sasin further teaches the native module bootstrapping using a pre-shared key (PSK) present in the native module [paragraphs 0024 and 0047-0049].  Because Singhal teaches the native module registers the 

As to claim 17, Sasin discloses the credential provided from the native module to the non-native module is encrypted using a key shared between the native module and the LwM2M operational server [paragraph 0024]. 

As to claim 18, Sasin discloses the credential provided from the native module to the non-native module is encrypted using the PSK [paragraph 0024]. 

As to claim 19, Singhal teaches the native module registers the non-native module with an identifier [paragraph 0093], and Sasin teaches registration comprises providing a credential from the native module [paragraph 0048], the combination of Singhal and Sasin teaches providing a credential from the native module to the non-native module to register the non-native module, substantially as claimed.

As to claim 20, Singhal discloses the registration message further includes a hardware identifier of the LwM2M device [uniform resource identifier: paragraph 0039].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC CHANG whose telephone number is (571)272-3671. The examiner can normally be reached M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Huynh can be reached on (571) 272-4147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC CHANG/Examiner, Art Unit 2186                

/KIM HUYNH/Supervisor Patent Examiner, Art Unit 2186